Exhibit 10.7

SCICLONE PHARMACEUTICALS, INC.

2004 OUTSIDE DIRECTORS STOCK OPTION PLAN

As Amended Through February 22, 2007

1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

1.1 Establishment. The SciClone Pharmaceuticals, Inc. 2004 Outside Directors
Stock Option Plan (the “Plan”) is established effective as of May 26, 2004, the
date on which it is approved by the stockholders of the Company (the “Effective
Date”).

1.2 Purpose. The purpose of the Plan is to advance the interests of the Company
and its stockholders by providing an incentive to attract, retain and reward
persons performing services as Outside Directors of the Company and by
motivating such persons to contribute to the growth and profitability of the
Company.

1.3 Term of Plan. The Plan shall continue in effect until terminated by the
Board or the date on which all of the shares of Stock available for issuance
under the Plan have been issued and all restrictions on such shares under the
terms of the Plan and the agreements evidencing Options granted under the Plan
have lapsed.

2. DEFINITIONS AND CONSTRUCTION.

2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

(a) “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s).

(b) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

(c) “Committee” means the compensation committee or other committee of one or
members of the Board duly appointed to administer the Plan and having such
powers as shall be specified by the Board. Unless the powers of the Committee
have been specifically limited, the Committee shall have all of the powers of
the Board granted herein, including, without limitation, the power to amend or
terminate the Plan at any time, subject to the terms of the Plan and any
applicable limitations imposed by law.

(d) “Company” means SciClone Pharmaceuticals, Inc. a Delaware corporation, or
any successor corporation thereto.

(e) “Director” means a member of the Board or of the board of directors of any
other Parent Corporation or Subsidiary Corporation.

 

1



--------------------------------------------------------------------------------

(f) “Disability” means the permanent and total disability of the Optionee within
the meaning of Section 22(e)(3) of the Code.

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(h) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Board, in its discretion, or by the Company,
in its discretion, if such determination is expressly allocated to the Company
herein, subject to the following:

(i) If, on such date, the Stock is listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be
the closing price of a share of Stock (or the closing bid price of a share of
Stock if the Stock is so quoted instead) as quoted on the Nasdaq National
Market, The Nasdaq SmallCap Market or such other national or regional securities
exchange or market system constituting the primary market for the Stock, as
reported in The Wall Street Journal or such other source as the Company deems
reliable. If the relevant date does not fall on a day on which the Stock has
traded on such securities exchange or market system, the date on which the Fair
Market Value shall be established shall be the last day on which the Stock was
so traded prior to the relevant date, or such other appropriate day as shall be
determined by the Board, in its discretion.

(ii) If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Board in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.

(i) “Option” means a right to purchase Stock (subject to adjustment as provided
in Section 4.2) pursuant to the terms and conditions of the Plan. Each Option
shall be a nonstatutory stock option; that is, an option not intended to qualify
as an incentive stock option within the meaning of Section 422(b) of the Code.

(j) “Option Agreement” means a written agreement between the Company and an
Optionee setting forth the terms, conditions and restrictions of the Option
granted to the Optionee and any shares acquired upon the exercise thereof. An
Option Agreement may consist of a form of “Notice of Grant of Stock Options” and
a form of “Stock Option Agreement” incorporated therein by reference, or such
other form or forms as the Board may approve from time to time.

(k) “Optionee” means a person who has been granted one or more Options.

(l) “Outside Director” means a Director who is not an employee of the Company or
of any Parent Corporation or Subsidiary Corporation.

 

2



--------------------------------------------------------------------------------

(m) “Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

(n) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.

(o) “Securities Act” means the Securities Act of 1933, as amended.

(p) “Service” means an Optionee’s service with the Company as a Director. An
Optionee’s Service shall be deemed to have terminated if the Optionee ceases to
be a Director, even if the Optionee continues to render service to the Company
in a capacity other than as a Director or commences rendering service to a
Parent Corporation or Subsidiary Corporation. An Optionee’s Service shall not be
deemed to have terminated if the Optionee takes any bona fide leave of absence
approved by the Company. Unless otherwise provided by the Board in the grant of
an Option and set forth in the Option Agreement evidencing such Option, an
approved leave of absence shall be treated as Service for purposes of
determining vesting under the Option. Subject to the foregoing, the Company, in
its discretion, shall determine whether the Optionee’s Service has terminated
and the effective date of such termination.

(q) “Stock” means the common stock of the Company, as adjusted from time to time
in accordance with Section 4.2.

(r) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

3. ADMINISTRATION.

3.1 Administration by the Board. The Plan shall be administered by the Board.
All questions of interpretation of the Plan or of any Option shall be determined
by the Board, and such determinations shall be final and binding upon all
persons having an interest in the Plan or such Option. At any time that any
class of equity security of the Company is registered pursuant to Section 12 of
the Exchange Act, the Plan shall be administered in compliance with the
requirements, if any, of Rule 16b-3. For this purpose, the Board may delegate
authority to administer the Plan to a Committee composed solely of two or more
Non-Employee Directors.

3.2 Authority of Officers. Any officer of the Company shall have the authority
to act on behalf of the Company with respect to any matter, right, obligation,
determination or election which is the responsibility of or which is allocated
to the Company herein, provided the officer has apparent authority with respect
to such matter, right, obligation, determination or election.

 

3



--------------------------------------------------------------------------------

3.3 Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or officers or employees of the Company,
members of the Board and any officers or employees of the Company to whom
authority to act for the Board or the Company is delegated shall be indemnified
by the Company against all reasonable expenses, including attorneys’ fees,
actually and necessarily incurred in connection with the defense of any action,
suit or proceeding, or in connection with any appeal therein, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

4. SHARES SUBJECT TO PLAN.

4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be one million seven hundred sixty-five thousand
(1,765,000) and shall consist of authorized but unissued or reacquired shares of
Stock or any combination thereof. Shares issuable under the Plan shall consist
of authorized but unissued or reacquired shares of Stock or any combination
thereof. If an outstanding Option for any reason expires or is terminated or
canceled without having been exercised in full, the shares of Stock allocable to
the unexercised portion of such Option shall again be available for issuance
under the Plan. Shares of Stock shall not be deemed to have been issued pursuant
to the Plan to the extent such shares are withheld in satisfaction of tax
withholding obligations pursuant to Section 6.5.

4.2 Adjustments for Changes in Capital Structure. Subject to any required action
by the stockholders of the Company, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate and proportionate adjustments shall
be made in the number and class of shares subject to the Plan and to any
outstanding Options and in the exercise price per share of any outstanding
Options in order to prevent dilution or enlargement of Optionees’ rights under
the Plan. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional share resulting from an adjustment
pursuant to this Section 4.2 shall be rounded down to the nearest

 

4



--------------------------------------------------------------------------------

whole number, and in no event may the exercise price of any Option be decreased
to an amount less than the par value, if any, of the stock subject to the
Option. Such adjustments shall be determined by the Board, and its determination
shall be final, binding and conclusive.

5. ELIGIBILITY.

Options shall be granted only to those persons who, at the time of grant, are
serving as Outside Directors.

6. TERMS AND CONDITIONS OF OPTIONS.

Options shall be evidenced by Option Agreements specifying the number of shares
of Stock covered thereby, in such form as the Board shall from time to time
establish. Option Agreements may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:

6.1 Automatic Grant. Subject to the execution by an Outside Director of an
appropriate Option Agreement, Options shall be granted automatically and without
further action of the Board, as follows:

(a) Initial Option. Each person who first becomes an Outside Director on or
after the Effective Date shall be granted on the date such person first becomes
an Outside Director an Option to purchase fifty thousand (50,000) shares of
Stock (an “Initial Option”).

(b) Annual Option. Each Outside Director shall be granted on the date of each
annual meeting of the stockholders of the Company which occurs on or after the
Effective Date (an “Annual Meeting”) immediately following which such person
remains an Outside Director an Option to purchase thirty thousand
(30,000) shares of Stock (an “Annual Option”); provided, however, that an
Outside Director granted an Initial Option within the prior one year period
immediately preceding the date of an Annual Meeting shall be granted an option
to purchase that number of shares subject to an Annual Option multiplied by a
fraction, the numerator of which is the number of full months which have lapsed
since the date of appointment as an Outside Director and the denominator of
which is twelve (12).

(c) Right to Decline Option. Notwithstanding the foregoing, any person may elect
not to receive an Option by delivering written notice of such election to the
Board no later than the day prior to the date such Option would otherwise be
granted. A person so declining an Option shall receive no payment or other
consideration in lieu of such declined Option. A person who has declined an
Option may revoke such election by delivering written notice of such revocation
to the Board no later than the day prior to the date such Option would be
granted pursuant to Section 6.1(a) or (b), as the case may be.

6.2 Exercise Price. The exercise price per share of Stock subject to an Option
shall be the Fair Market Value of a share of Stock on the date of grant of the
Option. Notwithstanding the foregoing, an Option may be granted with an exercise
price lower than

 

5



--------------------------------------------------------------------------------

the minimum exercise price set forth above if such Option is granted pursuant to
an assumption or substitution for another option in a manner qualifying under
the provisions of Section 424(a) of the Code.

6.3 Exercisability and Term of Options. Except as otherwise provided in the Plan
or in the Option Agreement evidencing an Option and provided that the Optionee’s
Service has not terminated prior to the relevant date, each Option shall vest
and become exercisable as follows:

(a) Initial Option. The Initial Option shall vest and become exercisable with
respect to one-third (1/3) of the shares initially subject thereto on the first
anniversary of the date of grant, an additional one third (1/3) of the shares
initially subject thereto shall vest and become exercisable on the second
anniversary of the date of grant, and the remainder shall vest and become
exercisable on the third anniversary of the date of grant.

(b) Annual Option: The Annual Option shall vest and become exercisable with
respect to one-twelfth (1/12) of the shares initially subject thereto for each
full month of the Optionee’s continuous Service from the date of grant until the
Option is fully vested.

(c) Term of Option. Unless earlier terminated in accordance with the terms of
the Plan or the Option Agreement evidencing an Option, each Option shall
terminate and cease to be exercisable on the tenth (10th) anniversary of the
date of grant of the Option.

6.4 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash or by check, (ii) by tender to
the Company, or attestation to the ownership, of shares of Stock owned by the
Optionee having a Fair Market Value (as determined by the Company without regard
to any restrictions on transferability applicable to such stock by reason of
federal or state securities laws or agreements with an underwriter for the
Company) not less than the exercise price, (iii) by delivery of a properly
executed notice together with irrevocable instructions to a broker providing for
the assignment to the Company of the proceeds of a sale or loan with respect to
some or all of the shares being acquired upon the exercise of the Option
(including, without limitation, through an exercise complying with the
provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a “Cashless Exercise”), or (iv) by any
combination thereof.

(b) Limitations on Forms of Consideration.

(i) Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. Unless otherwise provided by the

 

6



--------------------------------------------------------------------------------

Board, an Option may not be exercised by tender to the Company, or attestation
to the ownership, of shares of Stock unless such shares either have been owned
by the Optionee for more than six (6) months or were not acquired, directly or
indirectly, from the Company.

(ii) Cashless Exercise. The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise.

6.5 Tax Withholding. The Company shall have the right, but not the obligation,
to deduct from the shares of Stock issuable upon the exercise of an Option, or
to accept from the Optionee the tender of, a number of whole shares of Stock
having a Fair Market Value, as determined by the Company, equal to all or any
part of the federal, state, local and foreign taxes, if any, required by law to
be withheld by the Company with respect to such Option or the shares acquired
upon the exercise thereof. Alternatively or in addition, in its discretion, the
Company shall have the right to require the Optionee, by cash payment or
otherwise, including by means of a Cashless Exercise, to make adequate provision
for any such tax withholding obligations of the Company arising in connection
with the Option or the shares acquired upon the exercise thereof. The Fair
Market Value of any shares of Stock withheld or tendered to satisfy any such tax
withholding obligations shall not exceed the amount determined by the applicable
minimum statutory withholding rates. The Company shall have no obligation to
deliver shares of Stock until the Company’s tax withholding obligations have
been satisfied by the Optionee.

6.6 Effect of Termination of Service.

(a) Option Exercisability. Subject to earlier termination of the Option as
otherwise provided herein, an Option shall be exercisable after an Optionee’s
termination of Service only during the applicable time period determined in
accordance with this Section 6.6 and thereafter shall terminate:

(i) Disability. If the Optionee’s Service terminates because of the Disability
of the Optionee, the Option, to the extent unexercised and exercisable on the
date on which the Optionee’s Service terminated, may be exercised by the
Optionee (or the Optionee’s guardian or legal representative) at any time prior
to the expiration of twelve (12) months after the date on which the Optionee’s
Service terminated, but in any event no later than the date of expiration of the
Option’s term as set forth in the Option Agreement evidencing such Option (the
“Option Expiration Date”).

(ii) Death. If the Optionee’s Service terminates because of the death of the
Optionee, the Option, to the extent unexercised and exercisable on the date on
which the Optionee’s Service terminated, may be exercised by the Optionee’s
legal representative or other person who acquired the right to exercise the
Option by reason of the Optionee’s death at any time prior to the expiration of
twelve (12) months after the date on which the Optionee’s Service terminated,
but in any event no later than the Option Expiration Date. The Optionee’s
Service shall be deemed to have terminated on account of death if the Optionee
dies within three (3) months after the Optionee’s termination of Service.

 

7



--------------------------------------------------------------------------------

(iii) Other Termination of Service. If the Optionee’s Service terminates for any
reason, except Disability or death, the Option, to the extent unexercised and
exercisable by the Optionee on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee at any time prior to the expiration
of three (3) months after the date on which the Optionee’s Service terminated,
but in any event no later than the Option Expiration Date.

(b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of an Option within the applicable time periods set forth in
Section 6.6(a) is prevented by the provisions of Section 9 below, the Option
shall remain exercisable until three (3) months after the date the Optionee is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.

(c) Extension if Optionee Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in
Section 6.6(a) of shares acquired upon the exercise of the Option would subject
the Optionee to suit under Section 16(b) of the Exchange Act, the Option shall
remain exercisable until the earliest to occur of (i) the tenth (10th) day
following the date on which a sale of such shares by the Optionee would no
longer be subject to such suit, (ii) the one hundred and ninetieth (190th) day
after the Optionee’s termination of Service, or (iii) the Option Expiration
Date.

6.7 Transferability of Options. During the lifetime of the Optionee, an Option
shall be exercisable only by the Optionee or the Optionee’s guardian or legal
representative. No Option shall be assignable or transferable by the Optionee,
except by will or by the laws of descent and distribution. Notwithstanding the
foregoing, to the extent permitted by the Board, in its discretion, and set
forth in the Option Agreement evidencing such Option, an Option shall be
assignable or transferable subject to the applicable limitations, if any,
described in the General Instructions to Form S-8 Registration Statement under
the Securities Act.

7. STANDARD FORMS OF OPTION AGREEMENT.

7.1 Option Agreement. Each Option shall comply with and be subject to the terms
and conditions set forth in the form of Option Agreement approved by the Board
concurrently with its adoption of the Plan and as amended from time to time.

7.2 Authority to Vary Terms. The Board shall have the authority from time to
time to vary the terms of any standard form of Option Agreement described in
this Section 7 either in connection with the grant or amendment of an individual
Option or in connection with the authorization of a new standard form or forms;
provided, however, that the terms and conditions of any such new, revised or
amended standard form or forms of Option Agreement are not inconsistent with the
terms of the Plan. Such authority shall include, but not by way of limitation,
the authority to grant Options which are immediately exercisable subject to the
Company’s right to repurchase any unvested shares of Stock acquired by the
Optionee on exercise of an Option in the event such Optionee’s Service is
terminated for any reason.

 

8



--------------------------------------------------------------------------------

8. EFFECT OF CHANGE IN CONTROL.

8.1 Definitions.

(a) An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Company: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;
(ii) a merger or consolidation in which the Company is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company;
or (iv) a liquidation or dissolution of the Company.

(b) A “Change in Control” shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, a “Transaction”) wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or, in the case of a Transaction described in Section 8.1(a)(iii),
the corporation or other business entity to which the assets of the Company were
transferred (the “Transferee”), as the case may be. For purposes of the
preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting securities of one
or more corporations or other business entities which own the Company or the
Transferee, as the case may be, either directly or through one or more
subsidiary corporations or other business entities. The Board shall have the
right to determine whether multiple sales or exchanges of the voting securities
of the Company or multiple Ownership Change Events are related, and its
determination shall be final, binding and conclusive.

8.2 Effect of Change in Control on Options. In the event of a Change in Control,
any unexercisable or unvested portions of outstanding Options and any shares
acquired upon the exercise thereof shall be immediately exercisable and vested
in full as of the date ten (10) days prior to the date of the Change in Control.
The exercise or vesting of any Option and any shares acquired upon the exercise
thereof that was permissible solely by reason of this Section 8.2 shall be
conditioned upon the consummation of the Change in Control. In addition, the
surviving, continuing, successor, or purchasing corporation or parent
corporation thereof, as the case may be (the “Acquiror”), may either assume the
Company’s rights and obligations under outstanding Options or substitute for
outstanding Options substantially equivalent options for the Acquiror’s stock.
Any Options which are neither assumed or substituted for by the Acquiror in
connection with the Change in Control nor exercised as of the date of the Change
in Control shall terminate and cease to be outstanding effective as of the date
of the Change in Control. Notwithstanding the foregoing, if the corporation the
stock of which is subject to the outstanding Options immediately prior to an
Ownership Change Event described in Section 8.1(a)(i) constituting a Change in
Control is the surviving or continuing corporation and immediately after such
Ownership Change Event less than

 

9



--------------------------------------------------------------------------------

fifty percent (50%) of the total combined voting power of its voting stock is
held by another corporation, the outstanding Options shall not terminate unless
the Board otherwise provides in its discretion. For the purposes of this
Section 8.2, an Option shall be considered assumed if, for every share of Stock
subject thereto immediately prior to the Change in Control, the Optionee has the
right, following the Change in Control, to acquire in accordance with the terms
and conditions of the assumed Option the consideration (whether stock, cash or
other securities or property) received in the Change in Control transaction by
holders of shares of Stock for each share held immediately prior to such
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Stock); provided, however, that if such consideration received in the Change in
Control transaction was not solely common stock of the Acquiror, the Board may,
with the consent of the Acquiror, provide for the consideration to be acquired
to be solely common stock of the Acquiror equal in Fair Market Value to the per
share consideration received by holders of Stock in the Change in Control
transaction.

9. COMPLIANCE WITH SECURITIES LAW.

The grant of Options and the issuance of shares of Stock upon exercise of
Options shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to such securities. Options may not
be exercised if the issuance of shares of Stock upon exercise would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance and sale of
any shares hereunder shall relieve the Company of any liability in respect of
the failure to issue or sell such shares as to which such requisite authority
shall not have been obtained. As a condition to the exercise of any Option, the
Company may require the Optionee to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

10. TERMINATION OR AMENDMENT OF PLAN.

The Board may terminate or amend the Plan at any time. However, without the
approval of the Company’s stockholders, there shall be (a) no increase in the
maximum aggregate number of shares of Stock that may be issued under the Plan
(except by operation of the provisions of Section 4.2), (b) no material change
in the class of persons eligible to receive Options, and (c) no material change
in the amount, timing or exercise price formula of automatic grants of Options
pursuant to Section 6.1 above. No termination or amendment of the Plan shall
affect any then outstanding Option unless expressly provided by the Board. In
any event, no termination or amendment of the Plan may adversely affect any then
outstanding Option without the consent of the Optionee.

 

10



--------------------------------------------------------------------------------

11. MISCELLANEOUS PROVISIONS.

11.1 Provision of Information. Each Optionee shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.

11.2 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of any Option.

11.3 Beneficiary Designation. Each Optionee may file with the Company a written
designation of a beneficiary who is to receive any benefit under the Plan to
which the Optionee is entitled in the event of such Optionee’s death before he
or she receives any or all of such benefit. Each designation will revoke all
prior designations by the same Optionee, shall be in a form prescribed by the
Company, and will be effective only when filed by the Optionee in writing with
the Company during the Optionee’s lifetime. If a married Optionee designates a
beneficiary other than the Optionee’s spouse, the effectiveness of such
designation shall be subject to the consent of the Optionee’s spouse.

11.4 Rights as a Stockholder. An Optionee shall have no rights as a stockholder
with respect to any shares covered by an Option until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 4.2 or another provision of the Plan.

 

11